

116 HCON 94 IH: Authorizing the use of the rotunda of the Capitol for a ceremony to present the statue of Mary McLeod Bethune from the people of Florida for placement in National Statuary Hall.
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 94IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. Waltz (for himself, Mrs. Demings, Mr. Hastings, Mr. Diaz-Balart, Mrs. Murphy of Florida, Mr. Deutch, Mr. Soto, Ms. Castor of Florida, Mr. Lawson of Florida, Mr. Mast, Mr. Posey, Ms. Shalala, Mr. Spano, Mr. Rutherford, Ms. Wilson of Florida, Ms. Wasserman Schultz, Mr. Bilirakis, Ms. Mucarsel-Powell, Mr. Crist, and Ms. Frankel) submitted the following concurrent resolution; which was referred to the Committee on House AdministrationCONCURRENT RESOLUTIONAuthorizing the use of the rotunda of the Capitol for a ceremony to present the statue of Mary McLeod Bethune from the people of Florida for placement in National Statuary Hall.Whereas Mary McLeod Bethune was born on July 10, 1875, in Mayesville, South Carolina, and she was the first member of her family, including all of her 16 siblings, born free following the conclusion of the Civil War;Whereas beginning at a young age, Mary McLeod Bethune became engaged with learning and teaching after receiving an opportunity to attend Trinity Presbyterian Mission School in her hometown, and her dedication was evidenced through attending as many classes as she could and teaching her parents and siblings what she had learned;Whereas Mary McLeod Bethune was awarded a scholarship allowing her to enroll at the then-Scotia Seminary for Girls in Concord, North Carolina, from which she graduated in 1893, and she went on to continue her studies at the Moody Bible Institute in Chicago;Whereas upon graduating from the Moody Bible Institute, Mary McLeod Bethune became a teacher and taught at schools in Georgia and South Carolina before moving to Florida to teach at the Palatka Mission School;Whereas through observing the burgeoning Black population in the area prompted by labor needed for railroad construction, Mary McLeod Bethune decided to follow through with her dream of opening her own school;Whereas Mary McLeod Bethune bought a small cottage in Daytona Beach to allow for the opening of the Daytona Literary and Industrial Training School for Negro Girls in 1904 and through her commitment to fundraising, the school’s enrollment grew from 5 to 250 students in just 2 years;Whereas the school continued to grow, which eventually resulted in its merger with the Cookman Institute for Men in Jacksonville to form Bethune-Cookman College, where she later served as president;Whereas Mary McLeod Bethune’s advocacy continued with her founding of the National Council of Negro Women and her appointment as Director of the Division of Negro Affairs of the National Youth Administration by President Franklin Delano Roosevelt;Whereas through her position as the highest ranking African-American woman in the Federal Government, Mary McLeod Bethune was able to assist African-American youth in finding employment and worked with the Women’s Army Corps during World War II to recruit African-American female officers;Whereas upon her death in 1955, Mary McLeod Bethune’s inspirational leadership was praised by many, including former First Lady Eleanor Roosevelt, who lauded her wisdom and her goodness;Whereas in 1995, the United States National Park Service established the Mary McLeod Bethune Council House National Historic Site in Washington, DC, which has preserved the townhouse that was once her personal residence and the first headquarters of the National Council of Negro Women;Whereas Mary McLeod Bethune’s legacy continues to be felt in Florida through the continued success of Bethune-Cookman University, whose enrollment is currently approaching a record high of 4,000 students;Whereas Mary McLeod Bethune’s significant contributions to advance equality for all persons represent the highest ideals of America;Whereas, on March 19, 2018, the Florida legislature passed, and the Governor of Florida signed into law, legislation authorizing the placement of a statue memorializing Mary McLeod Bethune in the National Statuary Hall collection; andWhereas Mary McLeod Bethune’s significant contributions to advance equality for all persons represent the highest ideals of America, and her statue deserves permanent placement in a location within the Capitol complex that has high public visibility in order to inspire future generations of Americans: Now, therefore, be it1.Use of rotunda for ceremony for presentation of statue of Mary McLeod Bethune from the people of Florida for placement in National Statuary Hall(a)Ceremony To present statueThe State of Florida is authorized to use the rotunda of the Capitol on a date mutually agreed to by the Speaker of the House of Representatives and the majority leader of the Senate for a ceremony to present the statue of Mary McLeod Bethune from the people of Florida for placement in National Statuary Hall. The Architect of the Capitol and the Capitol Police Board shall take such action as may be necessary with respect to physical preparations and security for the ceremony.(b)Display in rotundaThe statue shall be displayed in the rotunda of the Capitol for a period of not more than 6 months, after which period the statue shall be moved to its permanent location in National Statuary Hall.2.TransmittalThe Clerk of the House of Representatives shall transmit a copy of this concurrent resolution to the Governor of Florida, the Mayor of Daytona Beach, Florida, and the President of Bethune-Cookman University in Daytona Beach, Florida.